                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Gabriel Vitali Matthias                                        Docket No. 5:16-CR-294-1FL

                              Petition for Action on Supervised Release

COMES NOW Henry Ponton, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Gabriel Vitali Matthias, who, upon an earlier plea of guilty to
Travel with Intent to Engage in Illicit Sexual Conduct in violation of 18 U.S.C. § 2423(b), was sentenced
by the Honorable Donovon W. Frank, U.S. District Judge in the District of Minnesota, on September 9,
2010, to the custody of the Bureau of Prisons for a term of 90 months. It was further ordered that upon
release from imprisonment the defendant be placed on supervised release for a period of 180 months. He
was released from custody and the term of supervised release commenced on November 10, 2015.

On November 21, 2016, the Eastern District of North Carolina accepted jurisdiction of this case. On
February 28, 2017, a revocation hearing was held before the Honorable Louise W. Flanagan, U.S. District
Judge, and the defendant was found to be in violation of his supervised release. His term of supervised
release was revoked and he was committed to the Bureau of Prisons for 8 months with a new 10-year term
of supervised release to follow, which included the conditions previously imposed by the court. He was
released from custody and the term of supervised release commenced on August 3, 2017.

On November 8, 2017, a revocation hearing was held before the Honorable Louise W. Flanagan, U.S.
District Judge, and the defendant was found to be in violation of his supervised release. His term of
supervised release was revoked and he was committed to the Bureau of Prions for 6 months with a new 15-
year term of supervised release to follow, which included the conditions previously imposed by the court
and additional special conditions related to laws within the State of North Carolina for sex offender
restrictions and registration requirements. Gabriel Vitali Matthias was released from custody on April 20,
2018, at which time the term of supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On January 10, 2019, the defendant reported to the probation office for his scheduled polygraph
examination. Prior to beginning the examination, the defendant admitted to multiple violations of his
supervised release. He admitted to ordering adult and inappropriate videos from Edward R. Hamilton
Booksellers on numerous occasions since his release. The videos were ordered from a catalog service, and
copies of all invoices were obtained from the company. The company verified that all orders were placed
through their catalog service, and that the defendant did not access their website or create an account. A
search was conducted at the defendant’s residence on January 10, 2019. One of the videos, Once Upon a
Girl, was found during the search. The other movies were disposed of by the defendant after he viewed
them. The DVD was seized and placed into evidence.

The defendant was instructed to immediately contact his therapist and disclose the above listed
noncompliance. The defendant was also advised that if he is found to be in possession of any additional
contraband, specifically pornography, that a warrant will be requested from Your Honor for his arrest. To
address his noncompliance, the defendant was advised that our office would be recommending he be placed
on a curfew with electronic monitoring for a period of 90 days. The defendant signed a Waiver of Hearing
agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:
Gabriel Vitali Matthias
Docket No. 5:16-CR-294-1FL
Petition For Action
Page 2


   1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
      90 consecutive days. The defendant is restricted to their residence during the curfew hours. The
      defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
      abide by all program requirements, instructions and procedures provided by the supervising officer.
      The defendant must pay all of the cost of the program.

   2. The pornography seized from the defendant on January 10, 2019, shall be destroyed by the United
      States Probation Office.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Eddie J. Smith                                   /s/ Henry Ponton
Eddie J. Smith                                       Henry Ponton
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone: 910-354-2536
                                                     Executed On: January 17, 2019

                                       ORDER OF THE COURT
                                18th
Considered and ordered this _________              January
                                         day of ____________________, 2019, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
